          Case 1:20-cr-00508-VEC Document 12
                                          11 Filed 10/29/20 Page 1 of 2
                                                                      1




                       MEMO ENDORSED                              USDC SDNY
                                             October 29, 2020     DOCUMENT
                                                                  ELECTRONICALLY FILED
VIA ECF                                                           DOC #:
Honorable Valerie E. Caproni                                      DATE FILED:10/29/2020
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


Re:    United States v. Robert Gonzalez
       20 Cr. 508 (VEC)


Dear Judge Caproni,

        I write to respectfully request that the Court adjourn the conference currently scheduled
for November 5, 2020 for approximately two weeks. The government, by Assistant United
States Attorney Brandon Harper, has no objection to this request.

        The Court scheduled this conference with the understanding that the government would
turn over discovery and the defense would have an opportunity to review it and make a decision
regarding possible motions in this case. The government turned over discovery to undersigned
counsel as scheduled, and made efforts to deliver the same to Mr. Gonzalez. Unfortunately, to
date, Mr. Gonzalez has not yet received it. The parties are working together with the Essex
County Correctional Facility to rectify this problem and hope that this requested adjournment
will enable us to complete our discovery review.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly selected date.

       Thank you for your consideration.

Respectfully submitted,
/s/
Sylvie Levine
Attorney for Mr. Gonzalez
212-417-8729                                 SO ORDERED:



                                             ____________________________________
                                             HONORABLE VALERIE E. CAPRONI

cc:    Brandon Harper, Assistant United States Attorney
Case 1:20-cr-00508-VEC Document 12 Filed 10/29/20 Page 2 of 2

   Application GRANTED. The status conference is adjourned to
   November 19, 2020 at 4:00 p.m. No later than close of business on
   November 4, 2020, the parties must submit a letter indicating whether
   Mr. Gonzalez has received the discovery and if not, explaining (i) why
   he has not and (ii) what steps are being taken to ensure he receives the
   discovery materials. In light of the logistical difficulties created by the
   COVID-19 pandemic, pursuant to18 U.S.C. § 3161(h)(7)(A), the
   period of time between November 5, 2020 and November 19, 2020, is
   excluded under the Speedy Trial Act. The Court finds that the ends of
   justice served by accommodating those logistical difficulties outweigh
   the Defendant’s and the public’s interests in a speedy trial.

   SO ORDERED.


                                            10/29/2020

   HON. VALERIE CAPRONI
   UNITED STATES DISTRICT JUDGE
